 In the Matter of COLLINS RADIO COMPANYandINTERNATIONAL BROTH-ERHOODOF ELECTRICAL WORKERS, A. F. OF L.Case No. R-5571. -Decided July 14, 1943Mr. C. J. Lynch,, Jr.,of Cedar Rapids, Iowa, for the Company.Mr. M. F. Darling,of Cedar Rapids, Iowa, andMr. J. Harris Igou,of Austin, Minn., for the I. B. E. W.Mr. Stewart Holmes,of Cedar Rapids, Iowa, for the R. U.Miss Alice F. Hamad,of Cedar Rapids, Iowa, for the C. R. U.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Brotherhood of ElectricalWorkers, A. F. of L., herein called the I. B. E. W., alleging than, aquestion affecting commerce had arisen concerning the representationof employees of Collins Radio Company, Cedar Rapids, Iowa, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Clyde F. Waers,Trial Examiner.Said hearing was held at Cedar Rapids, Iowa, onJune 22, 1943.The Company, the I. B. E. W., Radio Union, hereincalled the R. U., and Collins Radio Union, herein called the C. R. U.,appeared,' participated, were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.During the hearing, the R. U. made certainobjections and an offer of proof in support thereof to the C. R. U.appearing upon the ballot in any election which the Board might direct.The Trial Examiner referred these objections to the Board.We deemthese objections and offer of proof to be irrelevant, and accordingly,overrule them.The Trial Examiner's rulings 'made at the hearingare free from prejudicial error and are hereby affirmed. - All partieswere afforded,opportunity to file briefs with the Board.1 United Electrical, Radio & Machine Workers of America, C. I. 0., although duly notifiedof this proceeding,made no appearance herein.51 N. L. R. B., No. 71.,341 342DECISIONS OF NA-TONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYCollins Radio Company, an Iowa corporation with its office andplaceof businessin Cedar Rapids, Iowa, is engaged in the design,manufacture,sale, and distribution of radio transmitting and receiv-ing equipment for military and civilian use.The companyuses, inthe course and conduct of its business,largequantities of raw mate-rials which consist of various metals in sheet, bar, casting or wire formand othermiscellaneousparts and supplies.During the year endingApril 1943, the value of such raw materials and supplies used by theCompanywas in excessof $5,000,000, of which approximately 98percent was received from points outside the State of Iowa.Duringthe said period, the total value of sales of finished products by theCompany exceeded $5,000,000, of which approximately 98 percent wassold and shipped to purchasers and users located at points outside theState of Iowa.The Company admits that it is engagedin commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Electrical Workers is a labor organi.zation affiliated with the American Federation of Labor, admitting tomembership employees of the Company.Radio Union and Collins Radio Union are unaffiliated labor organ-izations, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about April 15, 1913, the I. B. E. W. orally requested recogni-tion from the Company as the exclusive bargaining representative ofcertain of its employees; this request was denied by the Company,pending certification by the Board.Statements of the Acting Regional Director and the Trial Examiner,introduced into evidence and read into the record at the hearing,indicate that the I. B. E. W. and the R. U. each represents a substantialnumber of employees in the unit hereinafter found appropriate. 22 The Acting Regional Director reported that the I. B. E. W. submitted 512 authorizationcards containing apparently genuine original signatures, of which 460 contain the namesof persons appearing upon the Company's pay roll of June 10, 1943. This pay roll con-tained the names of 1997 persons in the appropriate unit.He further reported that theR. U. submitted 198 application cards containing apparently genuine original signatures; ofwhich 176 contained the names of persons appearing upon the above-mentioned pay roll.The Trial Examiner read into the record a statement that the I. B. E. W. submitted 79additional designation cards bearing apparently genuine original signatures,of which 77 COLLINS RADIO COMPANY343We find that a question affecting commerce has arisen concerningthe representation'of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITAll of the labor organizations herein agree, without objection bythe Company, that, with respect to the appropriate unit, the follow-ing classifications of employees of the Company should be included :all production and maintenance employees, including line stockmen,tool crib attendants, test men, model shop employees and custodialemployees.In the same manner the parties also agree upon the fol-lowing exclusions : all employees engaged as guards, matrons, labora-tory employees, engineers, and supervisory employees above the rankof production supervisors and assistant inspection supervisors.Theparties disagree 'with regard to the following classifications :Office and clerical employees:The R. U. seeks to include these em-ployees in the same unit with the production and maintenance work-ers, whereas both the I. B. E. W. and the C. R. U. would exclude them.The Company takes no position with regard to these employees.These employees have traditionally been excluded from productionand maintenance units, and in the absence of valid reasons disclosedby the record warranting their inclusion, we shall, in accordance withour usual procedure, exclude them.3Produuction, clerks and production chasers:Both these classificationsof employees work out of the office of the assistant to the superintend-ent.They do no production work, nor do they exercise any super-visory powers.Both classifications perform duties primarily cleri-cal in nature.Both classifications are hourly paid, with the exceptionof a few women production clerks who receive a monthly salary. TheR. U. desires to include these employees within the unit, whereas theI.B. E. W. and the C. R. U. would exclude them. The Companytakes no position with.regard to these=employees The record indicatesthat the R. U. had attempted, as of the date of the hearing, very littleorganization work among these employees.Furthermore, in a con-sent election agreement, executed prior to the instant proceeding, theparties thereto expressly agreed to exclude these employees 4Wherebore the names of persons appearing upon the Company's pay roll.He further stated thatthe R.U. submitted 346 additional designation cards bearing apparently genuine originalsignatures,of which 339 appear on the Company's pay roll,and that the C. R. U. submittedpetitions containing 99 signatures which appear to be genuine and original,of which 97appeared on the Company's pay roll.8Matter of American Propeller Corporation, 43N. L.R. B. 518.4 This agreement was executed by the Company,the I.B. E. W., and United Electrical,Radio & Machine Workers of America,C. I. 0., which at that time claimed an interest inthe employees of the Company.The C.R. U. and the R.U. were not parties to the agree-ment which excluded in addition to production clerks, office and clerical employees, engi- 344DEMIONS OF NIATIONIAL LABOR RELAfFIONTl5 BOARDproduction clerks are under supervision of factory supervisors orwork in close conjunction with production employees, we customarilyinclude them in- a unit of production and maintenance employees.Here, however, the record shows that the clerks and chasersare con-cerned with production control, an administrative function, ratherthan production work proper, -and the duties are primarilyclerical.For thesereasonswe shall exclude production clerks and chasers.,Draftsmen:The R. U. seeks to include these employees within theunit; the I. B: E: W. and the C. R. U. would exclude them.As in allof the foregoing' classifications, the Company takes no position withregard to, their inclusion. - We note that this classification of employ-ees wasexpressly excluded from the unit established in the consentelection agreement, and in the absence of any, valid reason disclosedby the record which would support the inclusion of these employees,and since their inclusion would be inappropriate in view of the tech-nical and professional capacity in which they are employed, we shallexclude them.Supervisors, production supervisor, and assistant inspection super-visors:These classifications, comprise the, lowest rank in the super-visory hierarchy of the Company. The I. B. E. W., without objectionfrom either the R. U. or the C. R. U., seeks to include these employeeswithin the bargaining unit, contending that they are working em-ployees with little or no authority over their fellow workers.TheCompany, although it regards most of these employees as possessingsubstantial supervisory authority, takes the position that it will abideby whatever disposition the, Board makes of this classification.Therecord-indicates that these employees spend approximately 50 percentof their time as supervisors, and the remainder performing manualwork.They usually receive at least 5 cents per hour more than thehighest paid skilled employee.They pass through a probationaryperiod of not more than 60 days, in which they receive no increase inwages over that of the ordinary,employee, and do not rate the workperformed by the workers nominally under their supervision.Whilethese employees are responsible- to some degree for discipline, theyappear to have little or no real 'authority other than to report, ruleinfractions to,their supervisors. - They check.and inspect the work ofthe employees assigned to them, act as instructors, perform paper workin their department, and transmit instructions to those below, them.They make their reports to the assistant foreman who is the nextemployee.They may criticize the work of the employees whom theyseers,draftsmen,guards,'matrons; laboratory employees, production supervisors,assistantinspection supervisors, and all other 'supervisory employees above the rank of productionsupervisors and assistant inspection supervisors.-5Matter of American Propeller Corp.,supra. COLLINS RADIO COMPANY345supervise "only from a constructive point of view."As indicated here-inbefore, they also perform regular production work.As amongthemselves, there are various degrees of supervision exercised with nodefinite line of demarcation.Their range of authority extends fromthose employees in these classifications who rate the workers underthem and have a distinct differential in pay to the probational super-visors who neither rate nor receive any pay differential.None of theman hire or discharge; some may make recommendations as to suchmatters as increases in wages and others cannot. In view of the diffi-culty of differentiating, on the basis of this record, between persons inthese classifications who are distinctly supervisory' employees, andthose who are not, we shall follow our customary formula and excludeall supervisory employees with authority to hire, promote, discharge, .discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action.In view of the foregoing, we find that all production and mainte-narice employees of the Company, including line stockmen, tool cribattendants, test men, model shop employees, and custodial employees,but excluding production clerks and chasers, office and clerical em-ployees, guards, matrons, laboratory employees, engineers, draftsmen,and all supervisory employees with authority to hire, promote, dis-charge, discipline, or 'otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Collins RadioCompany, Cedar Rapids, Iowa, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Eighteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Section 10, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause, todetermine whether they desire to be represented by InternationalBrotherhood of Electrical Workers, affiliated with the American Fed-eration of Labor, or by Radio Union, or by Collins Radio Union, forthe purposes of collective bargaining, or by none of said organizations.